Citation Nr: 1712783	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  07-35 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for headaches. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968 and from May 1, 1992, to May 9, 1992.  He also served in the California Army National Guard (ARNG) from February 1976 to January 1980 and from August 1983 to August 2001.  Pertinent to this case, an ARNG detailed points summary shows he served on inactive duty for training (INACDUTRA) on May 21, 1995. 

This case comes before the Board of Veterans' Appeals (the Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.   In that decision, the RO denied claims for service connection for degenerative joint disease and migraine headaches. 

The Veteran appeared at a Travel Board hearing at the RO in October 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This case has previously been before the Board in November 2010, July 2012, November 2013, and September 2014.  In September 2014, the Board denied the Veteran's claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In November 2016, the Court granted a Joint Motion for Remand (JMR) and vacated the September 2014 decision, remanding the case back to the Board. 


FINDINGS OF FACT

1.  The Veteran's currently diagnosed cervical spine disability was not shown in service or manifest to a compensable degree within the first post-service year, and is not etiologically related to an event, disease, or injury of service origin, nor did it increase in severity during INACDUTRA. 

2.  The Veteran's currently diagnosed headaches were not shown in service and are not etiologically related to an event, disease, or injury of service origin, nor did it increase in severity during INACDUTRA. 


CONCLUSION OF LAW

1. A neck or cervical spine disability was not incurred in or aggravated by military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1.110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).

2. Headaches were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

The Board has remanded the above matters on three occasions, November 2010, July 2012, and November 2013.  These remands were directed at verifying the Veteran's ARNG service, obtaining service records associated with ARNG service, obtaining outstanding Social Security Administration (SSA) records, and to provide the Veteran with a VA examination to determine the nature and etiology of the Veteran's cervical spine disability and headaches.  The claims were then to be readjudicated. 

The Veteran's ARNG service dates have been confirmed and his outstanding ARNG records have been obtained and associated with the claims file.  The Veteran provided SSA records, but confirmed that other records relating to his disability claim are no longer available due to SSA's records management practices.  VA also received a copy of the Veteran's application for Social Security Disability (SSD) from a SSA records request.  The Veteran was provided with a VA examination in July 2012 with an additional medical opinion being obtained in December 2013.  The Veteran's claim was most recently readjudicated by a January 2014 supplemental statement of the case (SSOC), which was after the aforementioned development took place.  Thus, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Letters from VA in December 2004 and December 2008 notified the Veteran of how to substantiate his service connection claims.  The letters notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Although the December 2008 letter was provided after the initial adjudication of the claims, the Board finds that the Veteran has not been prejudiced by the timing of the letter as the claims was subsequently readjudicated in a statement of the case (SOC) and multiple SSOCs.  Mayfield, 444 F.3d at 1333-34.  Therefore, VA's duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Here, the Veteran's STRs, VA medical records, and private medical records are associated with the claims file.  The Veteran identified he receives SSD benefits.  VA attempted to obtain those records but they were unavailable with the exception of the Veteran's application for SSD.  The Veteran was advised of the unavailability of the records and provided copies of records that he maintained.  The Veteran also alerted VA that he had confirmed with SSA that records were no longer available due to records management practices.  The records provided have been associated with the claims file.  The Veteran has not identified any additional relevant evidence.  Thus, the VA's actions satisfied its duty to assist the Veteran in developing his claim.  See 38 U.S.C.A. § 3.159(e) (West 2014).

The Veteran was afforded a VA examination in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An additional opinion was obtained in December 2013.  The examination report and opinion reflect that the Veteran was interviewed during the examination and that the examiners reviewed the Veteran's claims file, past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board finds that there is sufficient evidence to decide this claim, and that further medical opinion is not necessary to decide the claim for service connection.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

The Veteran was provided a hearing before a Veteran's Law Judge in October 2010.  At that hearing, the Veteran and his representative demonstrated that they had a full understanding of elements of the issue on appeal, to include identifying the types of evidence and information which would be of assistance in substantiating it.  Additionally, the Veteran was offered an opportunity to describe or discuss further any information that would be helpful regarding his claim.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  Accordingly, the Board will proceed to a decision as to the issue on appeal

Legal Criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection is warranted for an injury incurred or aggravated during a period of INACDUTRA (injuries also include acute myocardial infarction, cardiac arrest, or cerebrovascular accident).  38 U.S.C.A. § 101 (24)(C) (West 2014); 38 C.F.R. § 3.6(a) (2016).  In contrast, service connection may be granted for an injury or disease incurred or aggravated during a period of ACDUTRA.  38 U.S.C.A. § 101(24)(B) (West 2014); 38 C.F.R. § 3.6 (a) (2016).  Additionally, because there was no examination prior to the pertinent period of INACDUTRA, the presumptions of soundness and aggravation do not apply.  See Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a); as discussed above, arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in the instant case, because presumptive periods do not apply to periods of ACDUTRA and INACDUTRA, service connection via the demonstration of continuity of symptomatology is only applicable in the present case for the Veteran's periods of active military service from January 1967 to December 1968 and from May 1, 1992, to May 9, 1992. 

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104 (a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303   (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also 38 C.F.R. § 3.159 (a)(2).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Analysis

The Veteran contends that he was injured during a period of INACDUTRA when he fell off a truck.  He states that this injury has resulted in his current cervical spine disability and headaches.  

With regard to the whether the Veteran's cervical spine disability and headaches can be service connected on a direct basis the Board will examine the Hickson elements.  

The record establishes the first two Hickson elements.  The Veteran has a current cervical spine disability with associated tension headaches as documented in his private treatment records and appropriately identified and diagnosed in the July 2012 VA examination report.  Further, the claims file documents the Veteran's May 1995 fall and subsequent treatment at T.C. Hospital, during a period of INACDUTRA.  Thus the pertinent question is whether there is a causal nexus between the Veteran's current disabilities and the fall in May 1995. 

The May 1995 treatment records from the fall indicated the Veteran had hit his head on the ground and reportedly lost consciousness.  He complained of left elbow pain and a headache.  Physical examination showed no acute distress.  He was alert and cooperative with a normal but tender occipital region without swelling or laceration.  It was concluded that the Veteran had a concussion , but intracranial bleeding was doubted.  

In November 1995, the Veteran completed a report of medical history (RMH), in which he denied recurrent back pain, arthritis, and stated he did not have frequent severe headaches.  A report of medical examination (RME) from the same month noted the Veteran was normal neurologically and had a normal spine.  A surgical scar was noted on the left neck, which was from a prior cyst removal.  The physician noted the Veteran had  a history of a minor head injury a few months prior to the examination, but that he had no remaining problems. 

In January 1999, the Veteran completed another RMH in which he denied recurrent back pain and arthritis.  He appears to have indicated frequent severe headaches, but then scratched it out and indicated he did not have them.  The RME from the same month indicated the Veteran was normal neurologically, and had a normal head and spine.  The surgical scar was noted again. 

An April 1999 treatment record indicated he felt mild pressure with a headache over the sinus area.  He was diagnosed and treated for sinusitis. 

May 2000 records from Modesto Chiropractic indicated the Veteran had been in a car accident in February 2000 where he was rear-ended.  The Veteran's reported complaints note neck pain and progressively worsening headaches, as well as another illegible complaint.  In March 2002, records from Modesto Chiropractic indicated the Veteran had another car accident.  He was diagnosed with a sprained neck, lumbosacral strain, headaches, and muscle spasms. 

In July 2004, the Veteran completed an application for SSD benefits reporting back degenerative disease, asthma, and high blood pressure.  He reported he had constant pain and had headaches all the time.  He stated his problems did not begin until 1999.  

In January 2005, the Veteran stated that he had been awarded SSD and that he had received treatment at Modesto Chiropractic from 1994 to 2003.  A records request only resulted in records for treatment between 2000 and 2004. 

In November 2005, the Veteran's physician, Dr. S.H. stated that he had been treating the Veteran for one year, and that the Veteran had described the 1995 injury to the back of his head.  Dr. S.H. observed that the Veteran had neck discomfort and his headaches were a result of muscular pain.  He stated that he believed the Veteran's headaches had to do with his neck pain, which was consistent with the injury he sustained in 1995. 

In February 2006, another physician, Dr. J. J. indicated he had treated the Veteran for the preceding ten months for chronic pain in his neck and associated headaches.  He stated the Veteran's headaches were occipital neuralgia.  He observed that the occipital neuralgia "is generally caused by some sort of a hyperflexion or hyperextension injury of the head on the neck."  He further observed that the only significant head trauma the Veteran had related to him was the 1995 injury.  Based on that information, Dr. J. J. states it was very likely that the occipital neuralgia and the secondary to neck pain was related to the 1995 injury. 

The Veteran stated in September 2010 that he had not realized how bad his injury was at the time, 1995.  He said he had headaches, but thought they were normal, but after he started going to chiropractor and saw several doctors, he realized the severe headaches had started after his fall in 1995. 

In November 2010, a Dr. W.F.B. stated that since the Veteran had fallen in 1995, he had been bothered by chronic headaches and neck pain, and that it was as likely as not that his current headaches and chronic neck pain are a result of that injury. 

The Veteran was afforded a VA examination in July 2012.  The examiner considered the Veteran's medical history as well as his current complaints of neck pain and headaches and also provided a thorough examination of the Veteran.  The Veteran's claims folder was subsequently forwarded to another VA examiner in December 2013 who also considered the Veteran's medical history, to include motor vehicle accidents in 2000 and 2002 which were not incurred during service, and his complaints of neck pain and headaches.  In an opinion dated December 2013, the examiner opined that it is less likely than not that the Veteran's cervical spine disability and headaches had its clinical onset in service or increased in severity during INACDUTRA. The examiner's rationale for her conclusion was based on her finding that while there is clear and undisputable evidence that the 1995 injury did in fact occur, there was no objective documentation of a chronic medical condition as a result; the Veteran did not complaint of neck pain or headaches on multiple occasions thereafter, and his current symptoms were not objectively documented until he was evaluated in May 2000 by a private chiropractor following a motor vehicle accident in February 2000.  With regard to the Veteran's diagnosed occipital neuralgia, the examiner noted that review of medical literature demonstrated that causes of occipital neuralgia rarely come from direct trauma, and it would be less likely than not to have developed until 5 years later after the injury if in fact the 1995 fall was the causative agent.  Additionally, whiplash injuries have been noted to possibly be related to occipital neuralgia, and thus the evidence supports a finding that the Veteran's occipital neuralgia is more likely than not triggered by motor vehicle accidents in 2000 and 2002 which prompted him to seek chiropractic care for his symptoms and are the first objective documentation of his symptoms. 

The Board finds that the preponderance of the evidence is against finding the Veteran's current cervical spine disability and headaches are causally connected to the Veteran's military service, including the Veteran's May 1995 fall. 

Although the Veteran reports that he has had symptoms ever since the time of accident, the objected evidence of record contradicts the Veteran's statements.  The Veteran, himself denied having symptoms of a neck disability and headaches in his RMHs in November 1995 and January 1999.  Further, these symptoms were not observed in the RMEs from the same dates.  In fact, the November 1995 RME noted that the Veteran did not have any residual problems from the May 1995 accident.  As these records and statements are more contemporaneous to the time of the accident and the alleged onset of symptoms, they are more reliable and thus more probative.  The Board further notes that the Veteran's statement regarding the onset of symptoms after the 1995 injury are also not present until after the Veteran sought benefits for the symptoms, and are thus less reliable.  

The Veteran asserts that he received treatment for these symptoms at Modesto Chiropractic from 1994- 2003; however, the records of treatment from Modesto Chiropractic do not show treatment before May 2000 following a February 2000 car accident.  The Veteran has misremembered dates throughout the appeal.  When he filed his claim, he stated the accident was in 1998,  his SSD application says he did not have symptoms until 1999, his records authorization indicate he thought his symptoms related back to 1994, but the accident was really in May 1995.  Given that the Veteran has misremember dates throughout the process he likely has erred in remembering his treatment dates, and the May 2000 records are the first treatment records from Modesto Chiropractic.  Therefore, the preponderance of the evidence is against find the Veteran had symptoms relating to his current cervical spine disability and headaches prior to his February 2000 car accident. 

With regard to the Veteran's conclusion that his claimed disabilities were caused by the 1995 injury, the record does not indicated the Veteran is competent draw such a medical conclusion.  There is no indication that he has the specialized training or experience necessary to draw a medical conclusion.  However, the three private physicians that have provided causal nexus opinions are competent to draw such conclusions.  However, competency does not directly correlate with probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Here, the probative value of the private opinions is diminished by the physicians' incomplete knowledge of the Veteran's medical history. 

The December 2005 opinion from Dr. S.H. indicates that he was only aware of the Veteran's 1995 injury.  He does not indicate that he has reviewed any of the records relating to treatment of the injury or the Veteran's subsequent denials of symptoms in November 1995 and January 1999, nor does he indicate he is aware of the car accidents in 2000 and 2002.  Further, the Dr. S.H. only indicates that the condition of headaches would be consistent with a neck injury sustained in the 1995 accident.  Dr. S.H. does not make any representation as to the probability of the relationship.  Indeed, the main purpose of the opinion seems to be to clear up that the Veteran's terminology of "migraines" was inaccurate and that the headaches were related to his neck pain.  Therefore, outside the context of identifying that the Veteran's headaches are not migraines, but instead are related to his neck pain, Dr. S.H.'s opinion has little probative value because he has not reviewed the record and neglects to mention key facts in the file, including the two car accidents. 

Dr. J.J.'s February 2006 opinion contains similar fault.  Namely that Dr. J.J. is relying on an incomplete history to draw his conclusion.  He expressly states that the only head injury that the Veteran had reported to him was the 1995 injury.  Further, he qualified his opinion that the Veteran's occipital neuralgia was very likely related to his 1995 injury, by stating that the conclusion was based on the fact that the Veteran had no other significant head trauma since that accident.  However, the record indicates the Veteran was in two car accidents that resulted in neck pain and headaches in 2000 and 2002 respectively, of which Dr. J.J. appears to be unaware.  Therefore, Dr. J.J.'s opinion is of little probative value because it is based on a factually inaccurate premise. 

The November 2010 opinion by Dr. W.F.B. also appears to be based on a factually inaccurate history.  Dr. W.F.B. summarily opines that the Veteran's current neck disability and current headaches are as likely as not the result of the 1995 injury.  The opinion does not indicate the doctor reviewed any medical records, including those relating to the 1995 injury.  He instead relies on the Veteran's statements that since that injury he has had chronic headaches and neck pain.  As discussed above, those statements are not credible as they contradict the medical evidence and the Veteran's more contemporaneous statements in November 1995 and January 1999.  Therefore, the opinion of Dr. W.F.B. is of little probative value as it contains no analysis of the record and relies on incredible statements. 

In contrast, the December 2013 VA examiner considered the Veteran's medical history, to include the in-service fall during INACDUTRA, and determined that the Veteran's current cervical spine disability and headaches are less likely than not related to his military service.  Although the VA examiner indicated that SSA records were not reviewed, this appears to mean that that complete SSA records were not reviewed.  As discussed above a complete copy of the records is not available, only the Veteran's application and award letter have been associated with the claims file.  Both were part of the claims file at the time of the examiners review, and he indicated that he reviewed the claims file.  Further, the December 2013 examiner provided a well-reasoned rationale that supported his conclusion.  It discussed the Veteran's complete medical record, including his treatment after the fall, subsequent reports of no symptoms, and his car accidents in 2000 and 2002.  Therefore, this opinion is of substantial probative value.  

After weighing the evidence of record, the Veteran's lay statements, and the medical opinions, the Board finds a preponderance of the evidence is against finding there was a causal nexus between the Veteran's military service and his current neck disability and headaches.  The depth of analysis and supportive rationale of the December 2013 VA opinion outweighs the private medical opinions which were based on incomplete information and do not have supportive rationales based on the facts. 

When considering if presumptive service connection is warranted, the Board notes that the record does not reflect evidence of any manifestations of arthritis of the cervical spine during the one-year presumptive period after the Veteran's separation from active duty.  The Veterans medical records do not demonstrate an findings of arthritis during that period, and the Veteran has not contended that he experienced any of the associated symptoms until after his fall in May 1995, which was three years after his separation from active service.  Therefore service connection cannot be found on a presumptive basis for the Veteran's arthritis of the cervical spine.  

The Board is aware of the provisions of 38 C.F.R. § 3.303 (b), discussed above, relating to chronicity and continuity of symptomatology.  With regard to the Veteran's cervical spine disability, the Board notes that the Veteran appears to be contending that he has had this disability continually since active service.  However, as discussed above, the Veteran's reports of chronicity have been found to be incredible as they contradict the medical records and his own contemporaneous statements.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

With regard to the Veteran's headaches, the Federal Circuit has held that § 3.303(b) applies only to those chronic conditions specifically listed in § 3.309(a).  See Walker, supra.  The Veteran's headaches disability is not such a listed disease.  The Board has considered whether it could be appropriately considered an organic disease of the nervous system, however, the medical record indicates these headaches are related to muscular pain, as discussed by Dr. S.H. and thus are not considered under that classification.  Therefore, establishment of service connection on the basis of continuity of symptomatology is not warranted as to this claim.

Accordingly, the third Hickson element is not met, and the Veteran's claims fail on this basis.

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a cervical spine disability and for headaches.  The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for a cervical spine disability is denied. 

Entitlement to service connection for headaches is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


